PER CURIAM.
Preliminary objections overruled. Motion to strike appeal from calendar and for judgment denied, without costs, on condition that the appellant, within 10 days after service of a • copy of this order, together with notice of entry thereof, procure a certificate of the settlement of the case to be attached to the original record on appeal now on file in the office- of the clerk of this court. In the event that such certificate is not so procured and attached to said record, the appeal may be stricken from the calendar, with $10 costs to the respondents.